Citation Nr: 1230698	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as a neck disorder, variously diagnosed. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.  

When this case was initially before the Board in September 2007, October 2009, and December 2010, the issue of entitlement to service connection for a cervical spine disability, claimed as a neck disorder, variously diagnosed, was remanded for further evidentiary development.   

In July 2007 and July 2010, the Veteran testified at hearings before two different Veterans Law Judges.  Transcripts of both hearings are of record.  Significantly, however, because the issue of entitlement to service connection for a cervical spine disability was only discussed at the July 2010 hearing, which was conducted by the undersigned, this issue is appropriately adjudicated by the undersigned as an individual Member.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

[The issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, will be addressed in a separate, but concurrently issued, Board decision.]

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran was advised of VA's duties to notify and assist in conjunction with his claim.  A letter dated in June 2006 explained the evidence necessary to substantiate his claim, the evidence that VA was responsible for providing, and the evidence that he was responsible for providing.  This letter also informed him of the disability rating and effective date criteria.  As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the Veteran's service connection claim has been obtained.  In making this determination, the Board acknowledges that the only service treatment records that have been associated with the claims file are the Veteran's October 1950 entrance examination, March 1953 separation examination, and treatment records dated from April 1951 to January 1953.  Significantly, however, in November 2007, after attempts were made to locate additional service treatment records in October 2007, the RO formally found that, as a result of the National Personnel Records Center (NPRC) fire of July 1973, no such records were available.  See November 1, 2007, Request for Information.  As such, the Board concludes that further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  In this regard, the Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, VA has met this heightened duty to assist by obtaining the Veteran's available service treatment records, as well as all available post-service treatment records adequately identified by the Veteran, including his VA treatment records; providing him with a VA medical examination assessing the nature and etiology of his cervical spine disability; obtaining an addendum medical opinion from the VA examiner; obtaining an additional medical opinion regarding the etiology of his cervical spine disability from a VA specialist; and providing him with a hearing before the undersigned.  

In determining that all available VA treatment records have been associated with the claims file, the Board acknowledges that the Veteran has reported receiving treatment for swelling in his neck in February 1954 and 1966 at the VA Medical Centers (VAMCs) located in Alexandria, Louisiana, and New Orleans, Louisiana.  See May 2007 Notice of Disagreement; Veteran's June 2012 statement.  In this regard, the Board notes that, to date, the only VA treatment records on file from the Alexandria VAMC are records dated from July 1976 to May 1978, and that no VA treatment records from the New Orleans VAMC have been associated with the claims file.  Significantly, however, in October 2007, after attempts were made to locate additional treatment records in March 2005, September 2007, and October 2007, the Alexandria VAMC reported that the only treatment records available are those records dated from July 1976 to May 1978.  See October 2007 VA Form 10-7131.  Additionally, in December 2008, after attempts were made to locate additional treatment records in March 2005, September 2007, November 2007, and April 2008, the New Orleans VAMC reported that it had no record of treatment for a patient with the Veteran's name and/or social security number.  See December 2008 letter from the Southeast Louisiana Health Care System.  As such, the Board concludes that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  

Pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), if the Secretary is unable to obtain all relevant records sought after making reasonable efforts to obtain such records, the claimant is to be provided with notice: (1) identifying the records that the Secretary was unable to obtain, (2) briefly explaining the efforts that the Secretary made to obtain those records, and (3) describing any further action to be taken by the Secretary with respect to the claim.  As noted above, some of the Veteran's service and VA treatment records have not been associated with the claims file.  Accordingly, in January 2011, the Veteran was sent a letter informing him that, as a result of the NPRC fire of July 1973, no further service treatment records are available; the only records available from the Alexandria VAMC are records dated from July 1976 to May 1978; and the New Orleans VAMC has no record of his treatment at that facility.  This letter also described all further action being taken by the Secretary with respect to his cervical spine disability claim.  As such, the Board finds that VA has met its duty to make all reasonable efforts to obtain relevant records in the custody of a Federal department or agency, and to notify the Veteran of those records that could not be obtained.  

The Board also notes that the Veteran has reported receiving treatment for his cervical spine disability from several private treatment providers, including Dr. Phillips in Portersville, Oklahoma, and Dr. Beardsley in Jennings, Louisiana.  See July 2010 Board Hearing Tr. at 11-12.  Significantly, the Veteran has also reported that both physicians are now deceased, and as such, records from such treatment are likely unavailable.  See July 2010 Board Hearing Tr. at 12.  In this regard, the Board acknowledges that, to date, no private treatment records have been associated with the claims file.  Notably, however, in January 2011, the RO/AMC contacted the Veteran and requested that he identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated his cervical spine disability, to specifically include treatment records from Dr. Beardsley in Jennings, Louisiana, and Dr. Phillips in Portersville, Oklahoma.  The January 2011 letter also asked him to either provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for these providers so that VA could obtain such records on his behalf, or submit copies of such records himself.  To date, however, the Veteran has not responded to this request, nor has the request been returned to VA as undeliverable.  In this regard, the Board acknowledges that VA has a duty to make reasonable efforts to obtain records not in the custody of a Federal department or agency where the claimant provides enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(1) (2011).  However, the Board highlights that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not responded to requests to adequately identify private treatment providers and has not otherwise adequately identified any outstanding private treatment records, VA's duty to assist by obtaining relevant private treatment records has been met.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

Additionally, the Board notes that VA is obliged to provide a VA medical examination and/or obtain a medical opinion based upon a review of the evidence of record if it is determined that such examination/opinion is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was afforded a VA examination of his cervical spine in February 2011, and in April 2011, an addendum medical opinion was obtained from the February 2011 VA examiner.  However, deficiencies in the examination report and medical opinion render them inadequate for rating purposes.  

Specifically, insofar as the February 2011 VA examiner failed to acknowledge or discuss the fact that the Veteran was first provisionally diagnosed with arthritic degenerative joint disease (DJD) of the cervical spine in February 1989, his opinion appears to be based on an inaccurate and/or incomplete factual history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Moreover, the examiner does not appear to have considered the Veteran's reports of a continuity of neck symptomatology since service when rendering his negative opinion, and instead appears to have based his opinion solely on the fact that the Veteran's available service treatment records failed to show treatment for, or a diagnosis of, a cervical spine disability during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion).  Finally, because the February 2011 VA examiner failed to provide any explanation or rationale for his opinion, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

As a result of the above-cited deficiencies in the February 2011 VA examiner's report and April 2011 addendum opinion, in January 2012, the Board requested a medical opinion from a VA specialist addressing the etiology of the Veteran's cervical spine disability.  A review of the record reflects that, pursuant to this request, in March 2012, a VA specialist opinion was obtained, which: (1) was based on a review of the Veteran's complete VA claims folder, (2) recorded and discussed the Veteran's reports of a continuity of symptomatology since service, and (3) was supported with a complete rationale.  Thus, unlike the February 2011 VA examiner's report and April 2011 addendum opinion, the Board finds the March 2012 VA specialist's opinion to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board concludes that VA's duty to assist by providing a medical examination and/or obtaining a medical opinion has been met in this case.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).

The Board also highlights that, in July 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at the July 2010 hearing, the Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Finally, the Board is satisfied that the RO has substantially complied with the Board's September 2007, October 2009, and December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Board notes that, pursuant to these remand directives, in April 2009, the Veteran was furnished with a Statement of the Case regarding his claim of entitlement to service connection for a neck disorder, and in July 2010, he was afforded a hearing at the RO before the undersigned.  Additionally, as discussed above, in a January 2011 letter, the Veteran was provided with notice pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1) regarding his missing service and VA treatment records.  The January 2011 letter also requested the Veteran to identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated his cervical spine disability.  Finally, as discussed above, in February 2011, the Veteran was afforded a VA examination assessing the nature and etiology of his cervical spine disability, the report of which was subsequently supplemented with an April 2011 addendum medical opinion and a March 2012 VA specialist's opinion.  

Accordingly, the Board concludes that the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, because all necessary development and assistance has been accomplished, there is no prejudice to the Veteran in adjudicating this appeal on the merits. 


II.  Service Connection

The Veteran seeks service connection for a cervical spine disability.  In this regard, the Veteran contends that his current cervical spine disability is causally related to frequent in-service live fire exercises during which he experienced continuous jolting and/or bucking from firing guns (i.e., 555 field artillery Howitzers).  See, e.g., May 2006 claim; May 2007 Notice of Disagreement; April 2008 Substantive Appeal.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 38 C.F.R. § 3.303(b) (2011); Hickson v. West, 12 Vet. App. 247, 253 (holding that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  In this regard, the Court has held that medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed in more detail below, because there is no competent evidence showing that the Veteran was diagnosed with arthritis of the cervical spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  
The determination as to whether the elements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds that service connection for a cervical spine disability is not warranted in this case.  In making this determination, the Board acknowledges that it is undisputed that the Veteran now has a cervical spine disability, as evidenced by his post-service VA treatment records, which reveal diagnoses of DDD of the cervical spine at C3-4, C4-5, and C5-6; DJD of the cervical spine; moderately severe bilateral foraminal stenosis; moderate central stenosis with cord contact; cervical muscle spasm; multilevel cervical spondylosis with focal disc pathology at C4-5, C5-6, and C7-T1; left C5-6 radiculopathy; and cord impingement at several levels.  See VA treatment records dated in February 1989, July 2006, June 2007, April 2008, and July 2009; magnetic resonance imaging (MRI) reports dated in July 1996 and July 2006; September 1996 electromyography (EMG) report.  As such, the Board finds that the first element required for service connection, a present disability, has been satisfied. 

Turning to the second element required for service connection, the Board notes that the Veteran's available service treatment records are devoid of evidence of treatment for, or a diagnosis of, a cervical spine disability.  Significantly, however, the Veteran has provided competent reports of in-service neck pain and swelling for which he received treatment.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Specifically, the Veteran has reported that, as a gunner in the artillery unit, he fired guns approximately three times per week, and that following these live fire exercises, he experienced neck pain and swelling.  See May 2006 claim; May 2007 Notice of Disagreement; April 2008 Substantive Appeal; July 2010 Board Hearing Tr. at 5-6.  The Veteran has also reported receiving in-service treatment for his neck, including (1) receiving shots and taking pain medication to reduce the swelling in his neck while he was stationed at Fort Sill, Oklahoma; and (2) being hospitalized for four to five days for neck pain at the Army Hospital in Stuttgart, Germany, in 1952.  See Veteran's statements dated in June 2006, October 2007, and June 2012; May 21, 2007, VA treatment record; May 2007 Notice of Disagreement; April 2008 Substantive Appeal; July 2010 Board Hearing Tr. at 9.  Additionally, the Veteran has reported that, upon his discharge from the hospital in Stuttgart, he was told that nothing more could be done medically to relieve his neck pain, and as such, he simply continued to treat himself with pain medication.  See May 2007 Notice of Disagreement.  

The Board finds no reason to doubt the credibility of the Veteran in reporting his in-service neck pain and swelling and corresponding treatment.  As evidenced by his treatment records, statements, and hearing testimony, the Veteran has consistently reported having neck pain and swelling during service, for which he received treatment.  As such, the Board finds that his statements regarding such in-service symptomatology and treatment are credible and probative.  Accordingly, because the Veteran has provided competent and credible reports of in-service neck symptomatology and treatment, the Board finds that the second element required for service connection, an in-service event, has also been established.  

What remains to be established is that the Veteran's currently diagnosed cervical spine disability is related to his military service.  After weighing and balancing all of the evidence of record, the Board concludes that the preponderance of the evidence is against such a finding.  In making this determination, the Board acknowledges that the Veteran has provided competent reports of treatment shortly after separation from service and a continuity of neck symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, the Veteran has reported having neck pain, neck swelling, and an inability to turn his head from side to side since service.  See May 2007 Notice of Disagreement; July 2010 Board Hearing Tr. at 8, 10.  Significantly, however, while the Board acknowledges the Veteran's reports that he has continued to have neck symptomatology since service, the Board finds that his statements are not sufficiently credible to place this case in equipoise.  

Rather, the Board finds that the Veteran's credibility is diminished by the fact that his statements regarding a continuity of symptomatology since service have been somewhat inconsistent throughout the duration of this appeal.  In this regard, the Board highlights that, although the Veteran reported in his May 2007 Notice of Disagreement and at his July 2010 Board Hearing that his neck symptomatology has existed since service (i.e., since approximately 1952), during VA treatment in September 1996, the Veteran reported having only a two year history of neck pain, and during VA treatment in June 2007, he reported having neck and shoulder pain since "at least the 1990s."  See September 25, 1996, EMG report; June 22, 2007, VA neurosurgery consultation report. 

Moreover, the Board finds that the Veteran's contentions regarding a continuity of symptomatology since service are outweighed by the contemporaneous medical evidence, which contradicts such a finding.  In this regard, the Board notes that although the Veteran has reported having neck pain and swelling since service, clinical evaluation of his spine at the time of his March 1953 separation examination was normal and no mention of neck pain was made at that time.  See March 2, 1953, separation examination report.  Additionally, although the Veteran has reported that he was hospitalized at the Alexandria VAMC for four to five days for swelling in his neck in February 1954 (i.e., less than a year after separation from service) and again in 1966, as discussed above, records of such treatment are not available.  See May 2007 Notice of Disagreement; Veteran's June 2012 statement; October 2007 VA Form 10-7131.  

The Veteran's available VA treatment records instead reflect that the Veteran first received treatment for a "knot" in his left arm that had been present since 1952, as well as a 17 year history of numbness in his left arm, in November 1977.  These records also show that the Veteran first sought treatment for pain in the right side of his neck with paresthesia and numbness in his left upper limb in February 1989, when he was given a provisional diagnosis of arthritic DJD at C5-6.  Additionally, the available VA treatment records reflect that the Veteran suffered a head/neck injury in January 1995, when a television fell on his head while he was working at Wal-Mart.  See VA treatment records dated in January 1995, October 1995, April 1999, July 1999, and July 2001.  Finally, these records show that, since November 1995, the Veteran has consistently been diagnosed with DJD and DDD of the cervical spine based on the results of radiological studies.  See November 1995 radiological report; MRI reports dated in July 1996 and July 2006; VA treatment records dated in April 2006, June 2007, April 2008, and July 2009.  

In this regard, the Board notes finds the lack of any documented treatment for the Veteran's neck symptomatology for more than 20 years after separation from service (i.e., from 1953 to 1977) preponderates against a finding that he has experienced such symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service"); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In making this determination, the Board acknowledges that although the lack of contemporaneous medical evidence does not, in and of itself, render the lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's inconsistent reports regarding the onset of his neck symptomatology, the negative medical finding upon separation from service, and the 20 year gap in medical evidence following service, diminish the credibility of his lay testimony regarding a continuity of symptomatology since service. 

Furthermore, the Board finds it significant that although the Veteran contends that his currently diagnosed cervical spine disability is causally related to his in-service neck pain and swelling, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (2011) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this regard, the Board finds that the Veteran's opinion is insufficient to provide the requisite nexus between his in-service neck pain and swelling and his currently diagnosed neck disability, because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his cervical spine disability are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

By contrast, the Board finds the medical opinion of the March 2012 VA specialist, which is based on a review of the Veteran's complete medical history and is supported with a well-reasoned and cogent medical rationale, to be more probative as to the etiology of the Veteran's current cervical spine disability than the Veteran's conclusory statements.  In this regard, the Board notes that, after reviewing the Veteran's claims file and discussing his pertinent medical history, the March 2012 VA specialist determined that the majority of the evidence failed to support a finding that the Veteran's active service resulted in his chronic neck condition.  

In providing this opinion, the VA specialist acknowledged the Veteran's reports of treatment for neck swelling at the Army Hospital in Stuttgart, Germany; however, he reported that such treatment sounded as though it was related to an infection or sinusitis, and as such, did not represent a neck injury per se.  The VA specialist also acknowledged the Veteran's reports of neck pain following live fire exercises during service, as well as a continuity of neck pain since 1952, reporting that assuming these reports to be credible, the Veteran had experienced continuous pain since service.  Significantly, however, the VA specialist reported that it was puzzling that the Veteran did not seek treatment for these complaints for such an extended period of time following separation from service, noting that there was no supporting documentation of treatment prior to 1977.  In this regard, the VA specialist pointed out that, at the time of the Veteran's 1977 treatment for his left arm, the doctor clearly diagnosed the "knot" in his arm as a lipoma, which is not related to trauma or injury.  Additionally, the VA specialist acknowledged that the Veteran received treatment for neck and arm pain in 1989, when x-rays of the cervical spine initially revealed DJD; however, he highlighted that at the time of such treatment, the Veteran had been out of service for 36 years, making causation impossible to determine and rendering such symptomatology unlikely to be related to the Veteran's remote military service.  

The VA specialist also stated that the Veteran's January 1995 head injury at Wal-Mart may have further exacerbated his neck symptomatology.  In this regard, the VA specialist acknowledged that November 1995 x-rays of the Veteran's cervical spine and a July 1996 MRI continued to show neck DJD, and that the September 1996 EMG finding of left C5-C6 radiculopathy "also goes with the findings of neck DJD."  Significantly, however, he then went on to report that such radiculopathy "certainly may have been caused by the injury at Wal-Mart, rather than [the Veteran's] service [] 44 years prior."  Finally, the VA specialist noted that, during his treatment in the 1990s, the Veteran's treating physicians attributed a majority of his symptoms to a left ulnar neuropathy and ulnar compression at the elbow, for which he had undergone surgical decompression.  

Based on the foregoing, the March 2012 VA specialist concluded that the Veteran's cervical x-ray reports described mild to moderate DJD starting in 1989 (i.e., when the Veteran was 59 years old) that, according to subsequent x-ray results, slowly worsened over the following 20 years.  In this regard, the VA specialist reported that, in his opinion, such findings were consistent with normal aging and could not be tied to the Veteran's time in service.   

Similarly, after reviewing the Veteran's medical history and physically examining the Veteran, the February 2011 VA examiner provided the opinion that the Veteran's current DDD and DJD of the cervical spine with foraminal stenosis were not caused by or the result of his active duty neck pain, but rather, were most likely indicative of age-related deterioration and a probable neck injury that occurred when a television fell on his head while he was working at Wal-Mart.  In this regard, the Board acknowledges that, as outlined above, due to several inherent deficiencies, the February 2011 VA examination report and April 2011 addendum opinion are inadequate for rating purposes.  Significantly, however, the Board finds the fact that both the February 2011 examiner and the March 2012 VA specialist reached the same conclusion regarding the etiology of the Veteran's cervical spine disability further bolsters the findings of the March 2012 VA specialist.

As such, after weighing and balancing all of the evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed cervical spine disability had its clinical onset during active service, or is related to an in-service disease, event, or injury.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002).  Therefore, the Board finds that the third element required for service connection, a medical nexus between an in-service event and a current disability, has not been satisfied.  Accordingly, the Board concludes that the criteria for service connection for a cervical spine disability are not met, and thus, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a cervical spine disability, claimed as a neck disorder, variously diagnosed, is denied.  



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


